2:03-cr-20027-JES-DGB # 101   Page 1 of 7
                                                                 E-FILED
                                        Friday, 01 May, 2020 01:14:48 PM
                                            Clerk, U.S. District Court, ILCD
2:03-cr-20027-JES-DGB # 101   Page 2 of 7
2:03-cr-20027-JES-DGB # 101   Page 3 of 7
2:03-cr-20027-JES-DGB # 101   Page 4 of 7
2:03-cr-20027-JES-DGB # 101   Page 5 of 7
2:03-cr-20027-JES-DGB # 101   Page 6 of 7
2:03-cr-20027-JES-DGB # 101   Page 7 of 7
